Title: To George Washington from Israel Shreve, 28 January 1781
From: Shreve, Israel
To: Washington, George


                        
                            Dear General
                            Camp 28th Jany 1781.
                        
                        I Just Receavd a few lines from your Excellency, which hurts me Exceedingly, after the Distress Occationed by
                            the Jersey line revolting. but I hope to Give Such Reasons for my conduct Yesterday, as to satisfy your Excellency.
                        when the revolters Got to Chatham Col. Dayton took the Command, and, in the course of their being at that
                            place was Several times Sent by Col. Dayton to Appeas them, and finily to march them without Officers to Camp, though in a
                            Riotes Situation, and to bring this about was Obliged to Ossosiate with the Serjants more than I wished, when General How
                            Surrounded the Camp I was within a few miles and thought it best to not go to Camp untill the matter was Over, or those
                            who Suffered, might Look up to me for to Interseed for their Pardons. I Pointed out to Col. Barber and Major Cumming the
                            Evening before those who I thought most Guilty, those are the reasons why I was Not Present. After serveing in the Army
                            Six years under your Excellencys Command with Reputation, I hope your Excy will Look over Yesterday’s Conduct, as to
                            myself, the Distressed Situation this Mutiny has caused in my mind has been Such as to Stagger me much as to the part I
                            had to Act, the Pardon was given by the Advice of all the Officers that were at Chatham together with the two
                            Commissioners, Signed by Col. Dayton as Comdt and Some time after Signed by me at Col. Daytons Request.
                        I assure your Excy I had no other motive in being absent but what I have mentioned and did it for the best.
                        one thing more I beg leave to mention to your Excy: Col. Dayton has been informed from Congress that his
                            Promotion is not like to take place, Col. Ogden and himself being very Desirous to Remain in Service I have agreed with
                            Col. Dayton to Retire, and wish to go with reputation, I hope your Excy will be pleased to favour me, with a few Lines the
                            first Opportunity.
                        the letter to the Commanding Officer of the Jersey Line I opened, Shall Enclose it to Col. Dayton
                            Immidiately, and Send off the other Letters. I am Dear General your Most Obedt Servt
                        
                            I. Shreve Coll
                        
                    